
	
		II
		112th CONGRESS
		1st Session
		S. 878
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2011
			Mr. Nelson of Nebraska
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend section 520 of the Housing Act of 1949 to revise
		  the requirements for areas to be considered as rural areas for purposes of such
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Housing Preservation Act of
			 2011.
		2.Definition of
			 Rural AreaThe second sentence
			 of section 520 of the Housing Act of 1949 (42 U.S.C. 1490) is amended by
			 striking: 1990 or 2000 decennial census shall continue to be so
			 classified until the receipt of data from the decennial census in the year
			 2010 and inserting 1990, 2000, or 2010 decennial census shall
			 continue to be so classified until the receipt of data from the decennial
			 census in the year 2020 .
		
